DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2022 has been entered.

Response to Amendment
 	This is in response to applicant’s amendment/response filed on 09/21/2022, which has been entered and made of record.  Claims 21-22, 28-29, and 35-36 have been amended.  Claims 24, 31, and 37 have been canceled. Claims 21-23, 25-30, 32-36, and 38-40 are pending in the application. 

Response to Arguments
 	Applicant's arguments filed on 09/21/2022 have been fully considered but they are rendered moot in view of the new grounds of rejection presented below (as necessitated by the amendment to claims 21, 28, and 35).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-23, 26-30, 33-36, and 39-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. PGPubs 2012/0262600 to Velarde et al. in view of U.S. PGPubs 2012/0008005 to Fukunishi, further in view of U.S. PGPubs 2012/0050557 to Atanassov et al..


    PNG
    media_image1.png
    314
    504
    media_image1.png
    Greyscale

Regarding claim 21, Velarde et al. teach a method comprising (abstract): 
receiving, by a gain adjust component (Fig 3, par 0051-0053, Image Scaling Module and AWB Module), a long exposure image having a long exposure time; receiving, by the gain adjust component (Fig 3, par 0051-0053, Image Scaling Module and AWB Module), a short exposure image having a short exposure time (Figs 3 and 7, par 0037, par 0048-0050, par 0068, “The first image data 312 may include an output of an image sensor corresponding to an image using a first exposure time, while the second image data 314 may include an output of the same image sensor (or another image sensor) corresponding to the image using a second exposure time. For example, the first image data 312 may be exposed using an exposure time of N, while the second image data 314 may be exposed using an exposure time of 1.5N, 2N, 4N, or any other integer or non-integer multiple of N”); 
determining, by the gain adjust component (Fig 3, par 0051-0053, Image Scaling Module and AWB Module), a gain adjustment for the long exposure image based on the short exposure image time ratio by the long exposure image time (Fig 7, par 0069, “where luminance values of the first image data are scaled based on a ratio of the second exposure time to the first exposure time to create scaled first image data”, par 0097, “The image data may be high dynamic range (HDR) image data that is generated by combining a first set of image data received from the camera 1270 using a first exposure time and a second set of image data received from the camera 1270 using a second exposure time. The first and second set of image data may be sequentially captured at a single sensor of the camera 1270, or may be concurrently captured at multiple sensors of the camera 1270 using different exposure conditions. The luminance values of the first set of image data may be scaled based on a ratio of the second exposure time to the first exposure time”); 
outputting, by the gain component (Fig 3, par 0051-0053, Image Scaling Module and AWB Module), an adjusted long exposure image based on the gain adjustment for the long exposure time multiplied with each pixel in the long exposure image (par 0051-0054, “The image scaling module 304 is configured to include instructions that modify an intensity of various pixel levels of one or more of the aligned image data 318 and 320 to generate first scaled image data 322 and second scaled image data 334 …instructions in the region identification module 306 may receive the second scaled image data 334 corresponding to a longer exposure time, such as image data 314 scaled by the image scaling module 304. Instructions within the region identification module then identify one or more dark regions from the scaled image data 334”, par 0097, “The image data may be high dynamic range (HDR) image data that is generated by combining a first set of image data received from the camera 1270 using a first exposure time and a second set of image data received from the camera 1270 using a second exposure time. The first and second set of image data may be sequentially captured at a single sensor of the camera 1270, or may be concurrently captured at multiple sensors of the camera 1270 using different exposure conditions. The luminance values of the first set of image data may be scaled based on a ratio of the second exposure time to the first exposure time. Both the first and second set of image data may then be white balanced, based on either the dark region or the bright region of the image data”); 
outputting, by the gain component (Fig 3, par 0051-0053, Image Scaling Module and AWB Module), an adjusted short exposure image (Fig 3, par 0051-0053, Image Scaling Module and AWB Module), a gain different between the long exposure image and the short exposure image, outputting, by the gain adjust component, an adjusted long exposure image based on the gain difference (Fig 3 par 0051-0054, par 0056, “the image scaling module 304 is configured with instructions to scale only one of the first aligned image data 318 or the second aligned image data 320 based on relative exposure times of the first and second images to generate the first scaled image data 322 and the second scaled image data 334”, Fig 7, par 0068-0071, “where luminance values of the first image data are scaled based on a ratio of the second exposure time to the first exposure time to create scaled first image data …where the scaled first image data and the second image data are selectively combined based on an overlap between a first effective dynamic range of the scaled first image data and a second effective dynamic range of the second image data to generate a high dynamic range (HDR) image”, par 0097, “The first and second set of image data may be sequentially captured at a single sensor of the camera 1270, or may be concurrently captured at multiple sensors of the camera 1270 using different exposure conditions. The luminance values of the first set of image data may be scaled based on a ratio of the second exposure time to the first exposure time. …The first image data is then selectively combined with the second set of image data based on an overlap between a first effective dynamic range of the scaled luminance values and a second effective dynamic range of the second set of image data to generate the HDR image data, such as described with respect to FIG. 6”); 
receiving, by a weight component (Fig 3, par 0057, weighting function), the adjusted long exposure image and the adjusted short exposure image; determining, by the weight component (Fig 3, par 0057, weighting function), a first weight; (Fig 3, par 0057, “the weighting function 350 may include a representation of one or more step functions, one or more sigmoid functions, or one or more other functions to blend, distinguish, or otherwise determine or select pixel values of the HDR image data 316 from the first white balanced image data 340 and the second white balanced image data 345. To illustrate, a metric such as a luminance variation within a region of a pixel may be determined from the white balanced image data 340 and/or 345 and provided to the weighting function 350. The weighting function 350 may return a value that indicates a scaling factor to be applied to a value of the pixel in the first white balanced image data 340 and/or a value of the pixel in the second white balanced image data 345, prior to adding the value of the pixel in the first scaled image data 340 to a value of the pixel in the second scaled image data 345 to generate the pixel value in the HDR image data 316” … the weighting function could be used to the adjusted long exposure image as a first weight and the weighting function could be used to the adjusted short exposure image as a second weight); 
receiving, by a merge component (Fig 3, par 0048, par 0057, an image combining module), the first weight, the adjusted long exposure image and the adjusted short exposure image (Fig 3, par 0056-0058, “The system 300 includes an image registration module 302, an image scaling module 304, a region identification module 306, an auto white balance module 308, and an image combining module 310, and a weighting function 350. The system 300 combines first image data 312 and second image data 314 to generate HDR image data 316”); and 
outputting, by the merge component (Fig 3, par 0035, par 0048, par 0057, an image combining module), a merged high dynamic range image based on the first weight, the adjusted long exposure image and the adjusted short exposure image (Fig 3, par 0048, par 0056-0058, “The system 300 includes an image registration module 302, an image scaling module 304, a region identification module 306, an auto white balance module 308, and an image combining module 310, and a weighting function 350. The system 300 combines first image data 312 and second image data 314 to generate HDR image data 316”).  
But Velarde et al. keep silent for teaching determining a second weight, receiving the first weight, the second weight, the adjusted long exposure image and the adjusted short exposure image, and outputting a merged high dynamic range image based on the first weight, the second weight, the adjusted long exposure image and the adjusted short exposure image.
In related endeavor, Fukunishi teaches determining a first weight; determining a second weight (par 0051, par 0054-0064, calculate composition ratio alpha and 1- alpha, par 0105-0110, “The composition ratio is calculated based on the above-described calculated composition-ratio weight coefficient, composition-ratio coefficient, and composition switching coefficient, and Equation (5) (Step S1406). .alpha..sub.hdr=R.sub.r*R.sub.w*R.sub.s (5) .alpha..sub.hdr: composition ratio of short-exposure image” …. determine alpha and alpha is considered as first weight to adjust short expose image and 1-alpha is considered as second weight to adjust long expose image); receiving the first weight, the second weight, the adjusted long exposure image and the adjusted short exposure image; and outputting a merged high dynamic range image based on the first weight, the second weight, the adjusted long exposure image and the adjusted short exposure image (par 0105-0110, “Further, the images are combined based on the thus-calculated composition ratio and Equation (6) (Step S1407). Value=Value.sub.short*.alpha..sub.hdr+Value.sub.long*(1-.alpha..sub.hdr) (6) Value: composition pixel value. Value.sub.short: pixel value of short-exposure image Value.sub.long: pixel value of long-exposure image. .alpha..sub.hdr: composition ratio of short-exposure image“ ….determine alpha and alpha is considered as first weight to adjust short expose image and 1-alpha is considered as second weight to adjust long expose image and combine images based on the short expose image, long expose image, composition ratio of short expose image alpha and composition ratio for long expose image 1-alpha  and output composite image based on the short expose image, long expose image, composition ratio of short expose image alpha and composition ratio for long expose image 1-alpha (see fig 14, step 1406, calculate ratio (weight), step 1407, combine short expose image and long expose image with weights)).
It would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to modify Velarde et al. to include determining a second weight, receiving the first weight, the second weight, the adjusted long exposure image and the adjusted short exposure image, and outputting a merged high dynamic range image based on the first weight, the second weight, the adjusted long exposure image and the adjusted short exposure image as taught by Fukunishi to combines the long exposure image and the adjusted short exposure image based on a composition ratio for each pixel to output the rendered HDR image to a HDR display to allow user to view a high quality image.
But Velarde et al. as modified by Fukunishi keep silent for teaching determining, by the gain adjust component, a gain adjustment for the long exposure time based on the short exposure time divided by the long exposure time.
In related endeavor, Atanassov et al. teach determining, by the gain adjust component (par 0028, a  controller), a gain adjustment for the long exposure time based on the short exposure time divided by the long exposure time (par 0033, “n is scalar value that is dependent on the difference in the time of exposure between the short exposure time (T.sub.SHORT) and the long exposure time (T.sub.LONG) and is equal to T.sub.LONG/T.sub.SHORT, and H(i, j) and V(i, j) are horizontal and vertical alignment variables, respectively, which may be necessary to compensate for camera motion and/or objection motion in implementations in which the two exposures are taken sequentially”).
It would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to modify Velarde et al. as modified by Fukunishi to include determining, by the gain adjust component (par 0028, a  controller), a gain adjustment for the long exposure time based on the short exposure time divided by the long exposure time as taught by Atanassov et al. to apply a variable weighting factor to one of the images captured with different exposure times prior to combining the images in order to produce a HDR image to allow user to improve the dynamic range provided by the two different exposure times.

Regarding claim 22, Velarde et al. as modified by Fukunishi and Atanassov et al. teach all the limitation of claim 21, and Velarde et al. further teach wherein: the long exposure time of the long exposure image and the short exposure time of the short exposure image are set according to a ratio (par 0004, par 0049, “A dynamic range of an image may vary with an exposure time of the image. In some cases, an image may be captured using two different preset exposure times. For example, a first exposure of a scene is taken, and then a second exposure of a scene at 1/2, 1/3, or 1/4 of the exposure time is captured. The first exposure is used to provide the darker image areas, and the second, shorter exposure is used to provide the lighter image areas. The resulting two exposures are then combined to create a high dynamic range (HDR) image that has the proper exposure in the light and dark areas of the image”, Fig 7, par 0069, “where luminance values of the first image data are scaled based on a ratio of the second exposure time to the first exposure time to create scaled first image data”, par 0097, “The image data may be high dynamic range (HDR) image data that is generated by combining a first set of image data received from the camera 1270 using a first exposure time and a second set of image data received from the camera 1270 using a second exposure time. The first and second set of image data may be sequentially captured at a single sensor of the camera 1270, or may be concurrently captured at multiple sensors of the camera 1270 using different exposure conditions. The luminance values of the first set of image data may be scaled based on a ratio of the second exposure time to the first exposure time”).

Regarding claim 23, Velarde et al. as modified by Fukunishi and Atanassov et al. teach all the limitation of claim 22, and Velarde et al. further teach wherein: the ratio is a power of 2 (par 0004, par 0037, par 0049, “A dynamic range of an image may vary with an exposure time of the image. In some cases, an image may be captured using two different preset exposure times. For example, a first exposure of a scene is taken, and then a second exposure of a scene at 1/2, 1/3, or 1/4 of the exposure time is captured. The first exposure is used to provide the darker image areas, and the second, shorter exposure is used to provide the lighter image areas. The resulting two exposures are then combined to create a high dynamic range (HDR) image that has the proper exposure in the light and dark areas of the image”). 

Regarding claim 26, Velarde et al. as modified by Fukunishi and Atanassov et al. teach all the limitation of claim 21, and Fukunishi teaches further comprising: determining, by the weight component, the second weight by subtracting the first weight from one (par 0100-0109, Value=Value.sub.short*.alpha..sub.hdr+Value.sub.long*(1-.alpha..sub.hdr)). This would be obvious for the same reason given in the rejection for claim 21.

Regarding claim 27, Velarde et al. as modified by Fukunishi and Atanassov et al. teach all the limitation of claim 21, and Fukunishi teaches wherein: the merged high dynamic range image is determined, for each pixel, by: multiplying the adjusted long exposure image with the first weight to determine a first value; multiplying the adjusted short exposure image with the second weight to determine a second value; and adding the first value with the second value (par 0100-0109, “the images are combined based on the thus-calculated composition ratio and Equation (6) (Step S1407). Value=Value.sub.short*.alpha..sub.hdr+Value.sub.long*(1-.alpha..sub.hdr) (6) Value: composition pixel value, Value.sub.short: pixel value of short-exposure image, Value.sub.long: pixel value of long-exposure image, .alpha..sub.hdr: composition ratio of short-exposure image”). This would be obvious for the same reason given in the rejection for claim 1.

Regarding claim 28, Velarde et al. teach an apparatus comprising: a processor; and a non-transitory computer readable storage medium storing a program for execution by the processor, the program including instructions to cause the processor to (abstract, par 0012, par 0036, par 0088). The remaining limitations of the claim are similar in scope to claim 1 and rejected under the same rationale.

Regarding claims 29-30 and 33-34, Velarde et al. as modified by Fukunishi and Atanassov et al. teach all the limitation of claim 28, the claims 29-30 and 33-34 are similar in scope to claims 22-23 and 26-27 and are rejected under the same rational.

Regarding claim 35, Velarde et al. teach a non-transitory computer-readable storage medium storing a program for execution by one or more processors, instructions to cause the one or more processors to (abstract, par 0012, par 0036, par 0088, par 0102). The remaining limitations of the claim are similar in scope to claim 1 and rejected under the same rationale.

Regarding claim 36, Velarde et al. as modified by Fukunishi and Atanassov et al. teach all the limitation of claim 35, the claims 36 is similar in scope to claim 22+23 and is rejected under the same rational.

Regarding claims 39-40, Velarde et al. as modified by Fukunishi and Atanassov et al. teach all the limitation of claim 35, the claims 39-40 are similar in scope to claims 26-27 and are rejected under the same rational.

Allowable Subject Matter
Claims 25, 32 and 38 are objected to as being dependent upon a rejected base, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The cited prior art fails to teach the combination of elements recited in claims 25, 32, and 38, including "further comprising: Page 2 of 8Docket No.: T74596US03Response to Office Action dated: June 25, 2021 Application No.: 17/035,250 determining, by the weight component, a merging weight associated with the long exposure image by comparing a pixel value of the long exposure image with a saturation threshold; determining, by the weight component, a motion adaptation weight of the long exposure image based on the long exposure image and the adjusted short exposure image; and determining, by the weight component, the first weight based the motion adaptation weight and the merging weight".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556. The examiner can normally be reached 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIN . GE
Examiner
Art Unit 2612



/JIN GE/Primary Examiner, Art Unit 2612